DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,4, 7-8, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2016/0324283 by Kane (Here forth “Kane”) in view of US Patent 3660915 issued to Davis (Here forth “Davis”).
Regarding claim 1, Kane discloses: A wallet badge holder comprising: first and second rigid plates (Fig A, Para 23 lines 1-2 there are multiple rigid plates 10 that can be in the wallet allowing for three potential rigid plates rigid plates 10 to be stacked: a first rigid plate, intermediate plate, and second rigid plate); [Not taught: a badge secured to the first plate]; first and second elastic band (Fig A, first elastic 6 and second elastic 5) connected between the first and second rigid plates (Fig A, the elastic band is connected between the first and second plates); and, [Not taught: a cover adjustable relative to the first rigid plate to allow for selective covering of the badge secured to the first plate].

    PNG
    media_image1.png
    757
    745
    media_image1.png
    Greyscale


Fig A- Examiner Annotated Fig 2 of Kane

But Kane does not expressly disclose a badge and cover secured to the first plate. Davis teaches: a badge secured to the first plate (Fig 22, a similar first plate 10 to that of Kane’s is shown to contain a recess in the shape of the badge 12 in the plate that can secure the badge within) and a cover adjustable relative to the first rigid plate to allow for selective covering of the badge secured to the first plate (Fig 1, cover 40, the cover is adjustable as it is attached via a hinge to an end 72 of similar plate 62 and can be adjusted relative to the first plate by rotating about the hinge 42).
It would have been obvious to a person having ordinary skill in the art having the teachings of Kane and Davis before them, when the application was filed, to have modified the modified wallet of Kane have the first rigid plate include a recess in the shape of the badge, as taught by Davis, to advantageously secure the badge to the cover plate.
Regarding claim 2, Kane as modified above includes all of the limitations, including a cover (see detailed description above) attached by a wherein the cover is secured to the first rigid plate by a hinge connection (see detailed description above) with the cover being adjusted relative to the first rigid plate by rotating about the hinge connection (see detailed description above).
Regarding claim 4, Kane as modified does not expressly disclose that the cover is transparent. Davis further teaches: wherein the cover is transparent (Fig 20, Para 46 lines 6-8 cover 64 is transparent).
It would have been obvious to a person having ordinary skill in the art having the teachings of Kane and Davis before them, when the application was filed, to have modified the modified wallet of Kane to have the cover be transparent, as taught by Davis, to advantageously allow the user to protect the badge while the badge can also remain visible.
Regarding claim 7, Kane further discloses: wherein the second rigid plate (Fig A) includes at least one cut- out (Fig A).
Regarding claim 8, Kane discloses: A wallet badge holder comprising: a first rigid plate (Fig A, Para 23 lines 1-2 there are multiple rigid plates 10 that can be in the wallet allowing for three potential rigid plates rigid plates 10 to be stacked: a first rigid plate, intermediate plate, and second rigid plate) having [Not taught: a recess formed therein shaped to accommodate a badge]; a second rigid plate (Fig A) elastically displaceable relative to the first rigid plate (Fig A) to define a reversibly expandable and compressible chamber for receiving identification cards and credit cards (Fig 2, the plates can be elastically displaced as they are secured together via an elastic band and form a chamber that can hold Id or credit cards); and, a cover (Fig A) removably mountable to the first rigid plate (Fig A, cover is removably mounted as it can be removed by removing the elastic band from it) to selectively cover the recess.
But Kane does not expressly disclose a recess on the first rigid plate. Davis teaches: a recess formed therein shaped to accommodate a badge (Fig 22, a similar first plate 10 to that of Kane’s is shown to contain a recess in the shape of the badge 12 in the plate that can secure the badge within).
It would have been obvious to a person having ordinary skill in the art having the teachings of Kane and Davis before them, when the application was filed, to have modified the modified wallet of Kane have the first rigid plate include a recess in the shape of the badge, as taught by Davis, to advantageously secure the badge to the cover plate.
Regarding claim 11, Kane further discloses: further comprising an intermediate rigid plate (Fig A) secured to the first rigid plate (Fig A, the intermediate rigid plate is secured to the first rigid plate via an elastic band).
Regarding claim 12, Kane further discloses: further comprising at least one elastic band (Fig A) passing between the first rigid plate (Fig A) and the intermediate rigid plate (Fig A, the elastic band passes between the first and intermediate rigid plates) and also secured to the second rigid plate (Fig A, the elastic band also attaches to the second rigid plate), wherein the chamber is defined (Fig 6, a chamber is formed between the intermediate and second rigid plate, where cards can fit between the two plates).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kane and Davis in view of US Publication 2015/0257499 by Muir (Here forth “Muir”)
Regarding claim 3, Kane as modified does not expressly disclose that the cover is secured on the other side of the hinge via magnets Muir teaches: wherein the cover is releasably mountable to the first rigid plate by a magnetic connection (Fig 3, elements 15 and 16; Para 13 lines 1-5) with the cover being adjustable relative to the first rigid plate by selective decoupling of the magnetic connection (Fig 3, elements 15 and 16; Para 13 lines 1-5).
It would have been obvious to a person having ordinary skill in the art having the teachings of  the modified Kane and Muir before them, when the application was filed, to connect the open end of the cover to the first rigid plate via a magnet , as taught by Muir, to advantageously prevent the cover from opening via the hinge unless purposefully intended.
Claims 5-6  are rejected under 35 U.S.C. 103 as being unpatentable over Kane and Davis in view of US Publication 2019/0008253 by Deng (Here forth “Deng”).
Regarding claim 5, Kane as modified does not expressly disclose a clip. Deng teaches: further comprising a clip (Fig 1, clip ring 106 is securely mounted to a similar second rigid plate via clip screws 112).
It would have been obvious to a person having ordinary skill in the art having the teachings of the modified Kane and Deng before them, when the application was filed, to have modified the modified wallet of Kane to have a money clip, as taught by Deng, to advantageously attach money to the wallet.
Regarding claim 6, Kane as modified above includes all limitations, including wherein the clip is secured to the second rigid plate (See detailed description above).

Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kane and Davis in view of US Patent 11178947 issued to Tran (Here forth “Tran”).
Regarding claim 9, Kane discloses: wherein the cover includes first and second cover plates (Fig A), the second cover plate (Fig A) facing the recess with the cover mounted to the first rigid plate (see detailed description above), 
But Kane does not expressly disclose the cover plate being formed of two plates. Tran teaches a gap being formed between the first and second cover plates (Fig B, the first and second cover plates form a slot where a care can be placed through and therefore there is a gap between the two plates), wherein the second cover plate includes a transparent window (Fig B, the second plate is transparent).

    PNG
    media_image2.png
    403
    570
    media_image2.png
    Greyscale

Fig B- Examiner Annotated Fig 1C of Tran
It would have been obvious to a person having ordinary skill in the art having the teachings of Kane, Davis and Tran before them, when the application was filed, to have modified the modified wallet of Kane have the cover made of two plates, as taught by Tran, to advantageously create an extra see through storage pocket.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kane, Davis and Tran in view of Muir.
Regarding claim 10, Kane as modified does not expressly disclose: that the cover is removably attached to the first rigid plate via magnets wherein the cover is removably mountable to the first rigid plate by magnetic connection (Fig 3, elements 15 and 16; Para 13 lines 1-5).
It would have been obvious to a person having ordinary skill in the art having the teachings of  the modified Kane and Muir before them, when the application was filed, to replace the screws attaching the cover to the first rigid plate, as taught by Muir, to advantageously make it easier to remove the cover from the first rigid plate quickly.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Publication 2013/0276943 by Minn (Fig 2 and 7: rigid plates, elastic band).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA KAVINI TAMIL whose telephone number is (571)272-6655. The examiner can normally be reached Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA KAVINI TAMIL/Examiner, Art Unit 3733                                             

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733